Citation Nr: 1007865	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-12 505	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service with the Philippine 
Commonwealth Army from December 1941 to June 1942 and with 
the Regular Philippine Army from August 1945 to June 1946.  
He was also a former Prisoner of War (POW) from April 1942 to 
June 1942.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Manila Regional 
Office (RO) in the Philippines that denied the benefit sought 
on appeal.  The appellant appealed that decision, and the 
case was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2003.  His death certificate 
lists the cause of death as cardiorespiratory arrest.  
Cerebrovascular accident was listed as an antecedent cause 
and ischemia and anemia were listed as underlying causes.  

2.  The Veteran was a POW from April 1942 to June 1942, and 
suffered from service-connected ischemia, malnutrition, 
hookworm, dysentery and peptic ulcer.

3.  The evidence raises a reasonable doubt that the Veteran's 
presumptively service-connected disabilities caused or 
substantially contributed to the cause of the Veteran's 
death.


CONCLUSION OF LAW

Affording the benefit of the doubt, a disability presumed to 
be due to his POW status contributed substantially or 
materially to the cause of the Veteran's death, and service 
connection for the cause of death is warranted.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the appellant dated January 
2004, June 2005 and April 2007.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim of entitlement to service 
connection for cause of death, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a cause of death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a condition not yet service connected.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Although the 
notice provided did not comply with these requirements, such 
error is harmless given that the appellant's claim is being 
granted.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the appellant and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the appellant in the adjudication of her 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the appellant's appeal.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributing cause of 
his death may be eligible for VA death benefits.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to 
establish service connection for the cause of the Veteran's 
death, the evidence must establish that the service-connected 
disability was either the principal or a contributory cause 
of death.  For a service-connected disability to be the cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause or be etiologically related 
to the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown 
that it contributed substantially or materially; it is not 
sufficient to show that is casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  If the 
claimed condition causing death is some fatal disease the 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease and must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995). 

Service connection may be granted for disability arising from 
disease or injury, incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.12(a).  For a service-connected disability to 
be the principal cause of death, it must be singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 C.F.R. § 3.12(b).  For a 
service-connected disability to constitute a contributory 
cause, it must have contributed substantially or materially; 
it is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that here was a 
causal connection.  38 C.F.R. § 3.312(c) (2009). 

The Veteran's death certificate informs that he died in 
December 2003.  His death certificate lists the cause of 
death as cardiorespiratory arrest.  Cerebrovascular accident 
was listed as the antecedent cause and ischemia and anemia 
were listed as underlying causes.  

During his lifetime and at the time of his death service 
connection was in effect for ischemic heart disease, residual 
of beriberi, rated 30 percent disabling at the time of death; 
for malnutrition, rated as 10 percent disabling at the time 
of death, for hookworm, dysentery and peptic ulcer disease, 
rated as 10 percent disabling at the time of death; and for 
anemia as secondary to malnutrition, at a noncompensable 
rate.

As noted above, the Veteran served in the Philippine 
Commonwealth Army from December 1941 to June 1942 and with 
the Regular Philippine Army from August 1945 to June 1946.  
He was determined by VA to have been a former Prisoner of War 
(POW) from April 1942 to June 1942.  

Based on his POW status, service connection may be granted 
presumptively for certain conditions, by statute and 
regulation, if manifested to a degree of 10 percent disabling 
at any time subsequent to service.  Pertinently, these POW-
presumptive diseases include "[a]therosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia)," and "[s]troke and its complications."  
38 C.F.R. § 3.309(c).  These provisions arose from 
legislative amendments enacted in Public Law No. 109-233, 
§ 401 (June 15, 2006).  

In May 2004 a VA physician reviewed the Veteran's treatment 
records and found that there were no available medical 
records immediately prior to the Veteran's death.  He noted 
that the physician who signed the death certificate had not 
attended the Veteran at the time of his death.  The examiner 
opined that the most likely cause of death was renal disease 
with renal insufficiency/failure.  He also stated that there 
was no competent medical records to support a finding that 
the Veteran's service-connected disabilities, specifically 
his ischemic heart disease, materially contributed to his 
death.  The VA examiner specifically cited the latest 
electrocardiograph and chest x-ray, which he stated did not 
indicate that the Veteran was in heart failure.  Based on 
this evidence the VA Regional Office determined that the 
treatment records did not support a diagnosis of 
cerebrovascular accident and did not indicate that the 
Veteran's service-connected disabilities materially 
contributed to his death.  

The Board requested a Veterans Health Administration opinion, 
which was provided in October 2009.  In his opinion the 
examiner stated that based on the Veteran's records 
cerebrovascular accident was a very likely explanation for 
his death.  A cerebrovascular accident is also known as a 
"stroke", a condition for which service connection is 
presumed for POWs.  

Affording the benefit of the doubt in this case, the Board 
concludes that cerebrovascular accident, which may be 
presumptively service connected under the 2006 statutory 
amendment based on his POW status, caused or substantially 
contributed to the cause of death.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.307, 3.309, 3.312.  Accordingly, service 
connection for the cause of the Veteran's death is warranted.  
38 C.F.R. § 3.312(a).  


ORDER

Service connection for the cause of the Veteran's death is 
established. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


